Citation Nr: 0216300
Decision Date: 11/13/02	Archive Date: 02/07/03

Citation Nr: 0216300	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  98-12 367	)	DATE NOV 13, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


VACATUR

In a decision dated August 15, 2002, the Board denied the 
veteran's claim of entitlement to an compensable rating for 
bilateral hearing loss.  Subsequent to the issuance of that 
decision, the Board was informed that, in July 2002, the 
veteran had furnished VA with additional evidence (including 
a private audiological examination report) pertinent to his 
claim.  As the veteran noted in a September 2002 letter to 
the Board, the additional evidence was not associated with 
the veteran's claims file, and thus not reviewed by the 
Board, prior to the Board's issuance of the August 2002 
decision.  The additional evidence was received by the Board 
in October 2002, and on review of the evidence, the Board 
finds that further development is warranted regarding the 
issue of entitlement to a compensable rating for bilateral 
hearing loss.  

In order to assure due process, the Board will vacate the 
August 15, 2002, decision in this case, and will proceed to 
request further development of the veteran's claim.  When the 
additional development is accomplished, the Board will 
adjudicate the appeal on the merits.  


ORDER

The Board decision of August 15, 2002, in the above captioned 
appeal is vacated.  


		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
vacatur is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




Citation Nr: 0209947	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  98-12 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who retired in October 1995 after 
more than 20 years of active duty.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 
1997 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York, which, in 
pertinent part, granted service connection for bilateral 
hearing loss, and rated it noncompensable.  

The veteran appeared at a Travel Board hearing before the 
undersigned in May 1999.  The case was before the Board in 
July 1999, at which time it was remanded for additional 
development.  After readjudicating the claim on appeal, and 
with consideration given to the additional development, the 
RO issued a February 2001 decision which, in pertinent part, 
continued the noncompensable rating for bilateral hearing 
loss.  

In December 2001, the veteran informed the RO that he wished 
to withdraw his appeal for a increased rating for his 
lumbosacral spine disability, as he was satisfied with the 40 
percent evaluation of said disability.  The veteran's 
withdrawal of the substantive appeal as to the issue of 
entitlement to an increased disability rating for 
degenerative disc disease of the lumbosacral spine is valid.  
Accordingly, that issue of is no longer before the Board.

In the course of this appeal, the claims file has been 
transferred to the RO in Roanoke Virginia, and then 
transferred back to the RO in Buffalo, New York, pursuant to 
the veteran's relocation.


FINDING OF FACT

The veteran's hearing acuity has been no worse than level IV 
in the right ear and no worse than level II in the left ear 
at any time during the evaluation period. 


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100, Tables 
VI and VII (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim, and provides, among other things, for notice 
and assistance to claimants under certain circumstances.  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it first adjudicated the issue at hand in May 
1997.  The case has now been reviewed under the VCAA.  The 
veteran was advised of this in a February 2002 supplemental 
statement of the case (SSOC).  After reviewing the claims 
folder, the Board finds that there has been substantial 
compliance with the pertinent mandates of the VCAA and 
implementing regulations.  Discussions in the May 1997 rating 
decision, a statement of the case, and supplemental 
statements of the case (SSOC), gave notice to the veteran of 
the information and medical evidence necessary to 
substantiate his claim, and of what was of record.  

The RO has obtained the veteran's service medical records and 
records from VA medical care providers.  He has been accorded 
VA examinations.  There is no indication that there is any 
relevant evidence outstanding.  As noted, the RO reviewed 
this case under the VCAA in February 2002 and notice was sent 
to the veteran.  The RO has complied with the directives of 
the July 1999 remand.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The veteran is not prejudiced by the Board's review 
of the case based on the current record. 

Background

Service medical records show that the veteran had the onset 
of a bilateral hearing loss in service.  A July 1995 report 
of medical examination on the veteran's retirement shows that 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
35
60
60
LEFT
5
60
70
70

The average pure tone threshold of the 1000, 2000, 3000, and 
4000 Hertz ranges was 41 decibels in the right ear and 51 
decibels in the left ear.  

The veteran failed to report for an April 1997 VA 
audiological evaluation scheduled in conjunction with his 
bilateral hearing loss claim.  By a May 1997 decision, the RO 
granted service connection for bilateral hearing loss and 
rated it zero percent disabling.  The veteran initiated a 
timely appeal of the decision, contending that a compensable 
rating was warranted for the bilateral hearing loss.  

On VA audiological evaluation in November 1997, the veteran 
complained of having difficulty hearing in all listening 
situations.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
50
65
65
LEFT
20
60
75
70

The average pure tone thresholds for the 1000, 2000, 3000, 
and 4000 Hertz frequencies were 51 decibels in the right ear 
and 56 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
84 percent in the left ear.  

At the May 1999 hearing, the veteran asserted that his 
hearing loss disability had progressively increased in 
severity.  He testified that he had great difficulty hearing 
everyday sounds if he did not wear hearing aids in both ears.  

On VA audiological evaluation in June 2000, the pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
55
60
60
LEFT
15
65
60
60

The average pure tone thresholds for the 1000, 2000, 3000, 
and 4000 Hertz frequencies were 49 decibels in the right ear 
and 50 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
88 percent in the left ear. 

On VA audiological examination in October 2000, the veteran 
complained of progressive worsening of his hearing, 
bilaterally.  He had the greatest difficulty hearing when 
ambient noise was present.  He reported that he had tinnitus 
bilaterally.  Audiometric examination revealed that pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
55
60
60
LEFT
15
65
60
60

The average pure tone thresholds for the 1000, 2000, 3000, 
and 4000 Hertz frequencies were 49 decibels in the right ear 
and 50 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 90 percent in the right ear and 
92 percent in the left ear.  The diagnosis was hearing within 
normal limits through 1000 Hertz, with moderate to moderately 
severe sensorineural hearing loss from 1500 to 4000 Hertz.  
The audiologist further reported that, as tinnitus is often 
the first sign of hearing loss it was at least as likely as 
not that engine room noise caused the veteran's tinnitus.  By 
a December 2001 decision, the RO granted service connection 
for tinnitus, and rated it 10 percent disabling.

Legal Criteria and Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as is the situation 
here, separate ratings can be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

At the outset, it is noteworthy that the criteria for rating 
hearing loss disability were amended while this appeal was 
pending.  As a practical matter, the specific criteria for 
rating the level of hearing shown in the instant case 
underwent no significant change.  Consequently, to avoid 
confusion, the discussion will be in terms of the current 
rating provisions.  When findings on audiometric studies 
during the evaluation period (since the veteran's discharge 
from service) are compared to Table VI of the rating 
schedule, the results are that he had level IV hearing in the 
right ear and level II hearing in the left ear in November 
1997; level II hearing in each ear in June 2000: and level II 
hearing in the right ear and level I hearing in the level ear 
in October 2000.  Every one of these combinations warrants a 
noncompensable rating.  See 38 C.F.R. § 4.85, Table VII, Code 
6100.  No examination showed an exceptional pattern of 
hearing (as specified in 38 C.F.R. § 4.86), so as to permit 
rating under alternate criteria.

As noted above, rating hearing loss disability requires a 
mechanical application of audiometry findings to the 
schedular criteria, which here results in a noncompensable 
rating.  Accordingly, the claim must be denied.


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



018211774
      021015    1070769    02-14329

Citation Nr: 0214329	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  93-15 525	)	DATE OCT 15, 2002
	)
	RECONSIDERATION	)
	)

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from August 1951 
to August 1954.  

Previously, by a rating action dated in March 1973, the 
Department of Veterans Affairs Regional Office in Newark, New 
Jersey granted service connection, and assigned a 10 percent 
disability evaluation, for bronchial asthma.  In that 
decision, the Regional Office in Newark, New Jersey also 
denied service connection for glomerulonephritis with 
hypertension and for obesity.  

The current appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1993 
determination of the Regional Office (RO) in St. Petersburg, 
Florida which found that new and material evidence sufficient 
to reopen a claim for service connection for hypertension had 
not been received.  Thereafter, the veteran perfected a 
timely appeal with the denial.  In a May 1995 decision, the 
Board determined that the March 1973 rating action was not 
final because the veteran was not informed of the adverse 
determination and of his right to appeal the denial.  In 
addition, based upon a de novo review of the record, the 
Board found that service connection for hypertension was not 
warranted.  

Later in May 1995, the veteran, through his representative, 
filed a Motion for Reconsideration of the Board's decision 
dated in the same month.  The veteran's motion was ordered in 
September 1995 by the authority granted to the Chairman of 
the Board pursuant to 38 U.S.C.A. § 7103 (West 1991).  The 
final decision of the reconsideration panel will constitute 
the final decision of the Board.  Id.  

Pursuant to the veteran's motion for reconsideration, the 
Board, in October 1995, remanded his claim for service 
connection for hypertension to the RO in St. Petersburg, 
Florida for further evidentiary development.  Following 
attempted compliance, the RO, by a January 1997 rating 
action, continued to deny service connection for 
hypertension.  Thereafter, in July 1997, the veteran 
presented testimony regarding this service connection claim 
before a hearing officer at the RO.  In October 1997, the 
hearing officer who had conducted the hearing continued to 
deny the veteran's claim.  

In June 1998, the veteran presented testimony before a Member 
of the Board in Washington, D.C.  In October 1998, the Board 
remanded the veteran's service connection claim to the RO for 
further evidentiary development.  Following completion of the 
requested development, the RO, in June 2001, continued to 
deny the issue of entitlement to service connection for 
hypertension.  In November 2001, the RO returned the 
veteran's claims folder to the Board.  Thereafter, in July 
2002, the veteran presented testimony before the same Member 
of the Board in Washington, D.C. who had conducted the 
previous hearing in June 1998.  The veteran's case is now 
before the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  Competent medical evidence of record demonstrates that 
the veteran's hypertension began many years after his 
separation from active military duty and is not associated 
with such service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the May 1993 
statement of the case; the supplemental statements of the 
case subsequently issued in January 1997, October 1997, and 
June 2001; as well as a July 2001 letter informed the veteran 
of the evidence needed to substantiate his service connection 
claim.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran.  In addition, the veteran has undergone pertinent VA 
evaluation during the current appeal.  He has also presented 
testimony at hearings on appeal during the appeal period.  
Consequently, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

According to the service medical records, the August 1951 
enlistment examination indicated a blood pressure reading of 
128/68.  Between April and May 1953, the veteran was 
hospitalized for approximately three weeks for treatment of 
asthma.  A physical examination completed one day after 
admission in April 1953 reflected a blood pressure reading of 
150/100.  A repeat blood pressure reading taken four days 
later in April 1953 was 132/82.  At the August 1954 discharge 
examination, the veteran was found to have a blood pressure 
reading of 130/72.  

In February 1971, the veteran was hospitalized at a VA 
medical facility for approximately one-and-a-half weeks for 
treatment for a duodenal ulcer, gastrointestinal bleeding 
secondary to the duodenal ulcer, and pigmented lesions of his 
skin.  A physical examination was entirely unremarkable 
except for maroon-colored stools which were immediately 
hemotest positive and a 20 to 30 millimeter mercury drop in 
blood pressure on sitting.  

At a VA examination conducted in January 1973, the veteran 
was found to have the following blood pressure 
readings:  160/116 in the sitting position, 154/116 in the 
recumbent position, 146/110 in the standing position, and 
182/126 two minutes after exercise.  The examiner diagnosed 
obesity as well as chronic glomerulonephritis with 
hypertension.  

Private medical records dated in February 1986 indicated a 
diagnosis of arteriosclerotic heart disease.  In addition, 
due to anginal discomfort, the veteran underwent a dilatation 
procedure of his coronary artery.  Subsequent exercise test 
showed no evidence of ischemia.  Further, one of the private 
physicians expressed his opinion that the veteran's long 
history of hypertension unquestionably contributed to his 
arteriosclerotic heart disease.  

Subsequent VA outpatient treatment records reflected 
diagnoses of hypertension.  In addition, these reports noted 
the following blood pressure readings:  132/84 in July 1992, 
130/80 in August 1993, 133/70 and 142/74 in March 1994, 
132/76 in May 1994, 146/86 in August 1994, 131/81 in May 
1995, 138/78 in August 1995, 133/92 in December 1995, 154/84 
in March 1996, and 144/82 in April 1996.  

In October 1996, the veteran underwent a VA hypertension 
examination, at which time he reported having had a history 
of hypertension since 1952 when he served in the military.  
The examiner, who reviewed the veteran's medical records, 
noted the veteran's in-service blood pressure readings.  The 
October 1996 examination demonstrated the following blood 
pressure readings:  110/85 in the sitting position, 115/88 in 
the lying position, and 120/80 in the standing position.  The 
examiner concluded that the veteran had a history of 
hypertension which appeared to have developed after he left 
the military.  The examiner also explained that a diagnosis 
of hypertension required elevated blood pressure readings on 
three different occasions and that, in the present case, the 
veteran's repeat blood pressure readings were normal.  The 
examiner specifically stated that, although the veteran had 
one elevated blood pressure reading in service, subsequent 
blood pressure readings during his active military duty were 
normal.  

Subsequent VA outpatient treatment records confirmed 
diagnoses of hypertension.  In addition, these reports noted 
the following blood pressure readings:  140/82 in August 
1997, 138/76 in October 1997, 106/82 in August 1998, 150/70 
in October 1998, and 148/76 in October 1999.  

In April 2001, the veteran underwent another VA hypertension 
examination.  At that time, the veteran was found to have the 
following blood pressure readings:  166/82 in the sitting 
position, 155/80 in the standing position, and 150/82 in the 
recumbent position.  Examination of the veteran's 
cardiovascular system demonstrated a normal sinus rhythm; a 
PMI which was at the level of the left fifth and 
midclavicular line; no systolic retraction or diastolic heart 
beat; no pericardial rubs or thrill; a normal cardiac 
outline; normal radial, brachial, femoral, popliteal, and 
pedal pulses without any sign of pulse deficit; and no sign 
of pulsus paradoxus or pulsus alternans.  Auscultation 
revealed normal S1 and S2 sound, no S3 or S4 gallop, no 
ejection clicks, a normal pedal pulse, no peripheral edema, a 
normal capillary refilling, and no varicose veins.  

An electrocardiogram indicated a sinus rhythm of 82, a sign 
of first degree A-V block, and a sign of inferior infarct of 
undetermined age.  An echocardiogram showed a normal chamber, 
left ventricular hypertrophy with normal systolic function, 
estimated left ventricular ejection fraction of 60, normal 
aortic and tricuspid valve, thickening anterior mitral 
leaflet with a normal motion, and no pericardial effusion.  
Complete blood count was unremarkable.  

In pertinent part, the examiner diagnosed hypertension which 
was well-controlled with medication.  Additionally, the 
examiner expressed his opinion that the veteran's 
hypertension appeared to be after his military service.  The 
examiner explained that the one episode of elevated blood 
pressure reading in service (150/100) is not enough to label 
hypertension during his active military duty.  In support of 
this conclusion, the examiner cited the repeated in-service 
blood pressure readings which were normal.  The examiner 
explained that he believed that the veteran's one-time 
in-service episode of an elevated blood pressure reading was 
the result of the medication that he was taking during that 
hospitalization for an acute asthmatic attack and of his 
anxiety.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2001).  

Throughout the current appeal, the veteran has asserted that 
his hypertension began during his active military duty.  See, 
e.g.,  July 1997 hearing transcript (1997 T.) at 1-12; June 
1998 hearing transcript (1998 T.) at 4-39; and July 2002 
hearing transcript (2002 T.) at 3-17, 19.  In support of 
these contentions, the veteran submitted several lay 
statements.  Specifically, in a November 1995 statement, a 
former employer noted that the veteran had worked for him 
from 1955 to 1957 and again from 1962 to 1965 and that "at 
that time was being treated by a doctor for hypertension."  
Also, in December 1995, a fellow serviceman explained that he 
had observed that the veteran was experiencing high blood 
pressure problems.  This fellow serviceman noted that the 
veteran was unable to consume alcohol or salt and complained 
of dizziness.

Lay descriptions of the veteran's hypertensive pathology, 
rather than lay descriptions regarding diagnoses, and 
etiology, of this disorder, are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Importantly, however, the lay description of the veteran's 
hypertensive symptomatology must be considered in conjunction 
with the clinical evidence of record.  

In this regard, the Board acknowledges that the service 
medical records reflect a one-time episode of an elevated 
blood pressure reading of 150/100 in April 1953.  
Significantly, however, repeat blood pressure readings taken 
four days later in April 1953 was 132/82 and at the August 
1954 discharge examination was 130/72.  Furthermore, the 
first post-service medical evidence of a diagnosis of 
hypertension was dated in January 1973, when, at a VA 
examination, the veteran was found to have the following 
blood pressure readings:  160/116 in the sitting position, 
154/116 in the recumbent position, 146/110 in the standing 
position, and 182/126 two minutes after exercise and when the 
examining physician diagnosed hypertension.  

Subsequent post-service medical records dated after the 
January 1973 VA examination reflect continued diagnosis of, 
and treatment for, hypertension.  Significantly, the 
examiner, who conducted the October 1996 VA hypertension 
examination and, in such capacity, reviewed the veteran's 
medical records and examined him, concluded that the 
veteran's hypertension appeared to have developed after he 
left the military.  This examiner explained that a diagnosis 
of hypertension required elevated blood pressure readings on 
three different occasions and that, in the present case, 
although the veteran had one elevated blood pressure reading 
in service, subsequent blood pressure readings during his 
active military duty were normal.  

Furthermore, at the April 2001 VA hypertension examination, 
another examiner who had reviewed the veteran's medical 
records and who had examined him diagnosed hypertension which 
was well-controlled with medication.  Additionally, the 
examiner expressed his opinion that the veteran's 
hypertension appeared to have an onset dated after his 
military service.  The examiner explained that the one 
episode of elevated blood pressure reading in service 
(150/100) is not enough to label hypertension during his 
active military duty.  In support of this conclusion, the 
examiner cited the repeated in-service blood pressure 
readings which were normal.  The examiner also expressed his 
belief that the veteran's one-time in-service episode of an 
elevated blood pressure reading was the result of the 
medication that he was taking during that hospitalization for 
an acute asthmatic attack and of his anxiety.  

Consequently, given the findings of a normal blood pressure 
reading at the time of the veteran's separation from service 
as well as the relatively normal blood pressure readings for 
almost 20 years following discharge from active military 
duty, the Board finds that this evidence, considered in 
conjunction with the definitive opinions provided in October 
1996 and April 2001 (which stipulated that the veteran's 
current hypertension originated after his active military 
duty) indicates that service connection for hypertension is 
not warranted.  The preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
hypertension.  

In this regard, the Board acknowledges that the veteran has 
asserted that some of his service medical records are missing 
and that these absent reports reflect additional findings of 
elevated blood pressure readings.  Most recently, in October 
2001, the veteran specified that the missing service medical 
records are dated in March 1953.  

Significantly, however, even if the veteran had some episodes 
of elevated blood pressure readings in March 1953, the fact 
remains that subsequent service medical records, which are 
available and have been associated with the claims folder, 
indicate normal blood pressure readings.  Further, 
post-service medical reports do not reflect a diagnosis of 
hypertension until January 1973, almost 20 years after the 
veteran's separation from active military duty.  Moreover, 
these service, and post-service, findings are the bases for 
the two VA physicians conclusions in October 1996 and April 
2001 that the veteran's hypertension began after his 
discharge from service.  



ORDER

Service connection for hypertension is denied.  



_________________________                
__________________________
MARK W. GREENSTREET	                   CONSTANCE B. TOBIAS
                    Member, 			Member
     Board of Veterans' Appeals                        Board 
of Veterans' Appeals



		
	A. BRYANT 
	Member,
	Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 




BVA9509366 
DOCKET NO.  93-15 525     )       DATE
          )
          )

On appeal from the decision of the
Department of Veterans Affairs Regional Office in St.
Petersburg, Florida

THE ISSUE

Entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

J.P.  Reep,  Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1951 to
August 1954.

This matter came before the Board of Veterans' Appeals (the
Board) on appeal from an March 1993 determination of the St.
Petersburg, Florida Regional Office (RO) of the Department of
Veterans Affairs (VA), that new and material evidence had not
been submitted to reopen the veteran's claim for service
connection for hypertension.

We note that the appellate issue presented to the Board
involved new and material evidence.  For reasons discussed
below, new and material evidence analysis is inapplicable in
this case, and service connection for hypertension will be
considered on a de novo basis.

In that regard, we also recognize the veteran's contention
that the RO committed clear and unmistakable error in denying
service connection for hypertension in 1973.  However, in
light of our determination (discussed below) that the
March 1973 rating decision is not final, the issue of clear
and unmistakable error is moot, since the Board will directly
review the 1973 rating decision and subsequent RO
determinations de novo.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to service
connection for hypertension.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A.
§ 7104 (West 1991), has reviewed and considered all of the
evidence and material of record in the veteran's claims file.
Based on its review of the relevant evidence in this matter,
and for the following reasons and bases, it is the decision
of the Board that the preponderance of the evidence is
against the claim for service connection for hypertension.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable
disposition of the appeal has been obtained.

2.  Hypertension was first demonstrated many years after
service.

3.  The evidence does not demonstrate hypertension that is
attributable to service.

CONCLUSIONS OF LAW

1.  The VA has no further duty to assist the veteran.
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a),
3.159 (1994).

2.  Hypertension was not incurred in or aggravated by military
service, nor may it be presumed to have been incurred therein.
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991);
38 C.F.R. §§ 3.303, 3.307, 3.309 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That
is, we find that he has presented a claim which is not
implausible.  The Board finds that all evidence relevant to a
determination of service connection in this case has been
acquired, and that no further assistance to the veteran is
required to comply with the duty to assist mandated by 38
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. §§ 3.103(a) and
3.159 (1994).  In this regard, we acknowledge that there are
no clinical records on file of the VA medical treatment
reported by the veteran in August 1990.  However, we find that
any such records would be of limited probative value since
they would only show the veteran's medical status at the time,
some thirty-five or more years after service.  Moreover, there
already is sufficient evidence of record to show the existence
of hypertension.

As a preliminary analytical matter, we note that the issue
presented on appeal was whether new and material evidence was
submitted to reopen a claim of service connection for
hypertension.  The record reflects that, in a March 1973
rating decision, the veteran was denied service connection for
glomerulonephritis with hypertension.  That rating action also
granted service connection for asthma and assigned a
10 percent rating.  The record also reflects that the veteran
was issued a VA Form 21-6782 in March 1973.  The VA Form 21-
6782, which was apparently issued in conjunction with a
March 1973 VA award certification, informed the veteran that
he was awarded service connection for a kidney disorder with
high blood pressure, evaluated as 10 percent disabling.  It
appears that the notice sent to the veteran erroneously
substituted the kidney disorder with high blood pressure, for
which service connection had been denied by the March 1973
rating, for asthma, for which service connection and a
10 percent rating had been granted.  Since the notice provided
to the veteran was actually contrary to the actual March 1973
determination of the RO, the Board finds that the veteran was
not given adequate notice of the March 1973 denial of service
connection for a kidney condition with high blood pressure,
such that he was apprised of the adverse determination and of
his right to appeal it.  Thus, the March 1973 denial is not
considered to be final, and new and material evidence analysis
is not required, with regard to the claim for service
connection for hypertension.  See 38 U.S.C.A. § 7105 (West
1991); 38 C.F.R. §§ 3.103(b), (d), 3.160(c), (d), 20.302(a),
20.1103 (1994).

It is appropriate to note that, because the 1973 VA
correspondence merely misrepresented a finding of the RO, and
because the actual finding (of no entitlement to service
connection) was supported by the evidence of record, as will
be shown below, the nature of the error is considered to be
clerical, and has no substantive implications with regard to
entitlement to service connection for hypertension.  See
Lozano v. Derwinski, 1 Vet.App. 184 (1991).  We also note
that, in June 1986, the VA issued correspondence which
acknowledged the error, and informed the veteran that he had
never been entitled to service connection for hypertension,
but rather, was entitled to a 10 percent rating for service-
connected asthma.  The veteran took no further action on the
hypertension claim until 1990.

In light of the foregoing, the Board will consider the issue
of entitlement to service connection for hypertension on a de
novo basis, since, in effect, the veteran's claim remains a
pending claim.  38 C.F.R. § 3.160.

Service connection may be established for a disability
incurred in or aggravated by active service.  38 U.S.C.A.
§ 1110 (West 1991).  Regulations also provide that service
connection may be granted for a disease diagnosed after
discharge, when all of the evidence, including that pertinent
to service, establishes that the disease was incurred in
service.  38 C.F.R. § 3.303(d) (1994).

For the showing of chronic disease in service there is
required a combination of manifestations sufficient to
identify the disease entity, and sufficient observation to
establish chronicity, at the time, as distinguished from
merely isolated findings or a diagnosis including the word
"chronic."  Continuity of symptomatology is required only
where the condition noted during service is not, in fact,
shown to be chronic or where the diagnosis of chronicity may
be legitimately questioned.  When the fact of chronicity in
service is not adequately supported, then a showing of
continuity after discharge is required to support the claim.
38 C.F.R. § 3.303(b) (1994).

In addition, certain chronic diseases, such as hypertension,
when manifest to a degree of 10 percent or more within one
year after the veteran's military service ended, may be
presumed to have been incurred in service.  38 U.S.C.A.
§§ 1101, 1110, 1112(a) (West 1991); 38 C.F.R. §§ 3.307,
3.309(a) (1994).  The presumption may be rebutted by
affirmative evidence to the contrary.  38 U.S.C.A. § 1113
(West 1991); 38 C.F.R. § 3.307(d) (1994).

The report of the veteran's August 1951 entrance physical
examination is negative for any pertinent defects.  Blood
pressure was 128/68.  Service medical records indicate that,
while hospitalized for a respiratory disorder, in April and
May 1953, the veteran had an elevated blood pressure reading
of 150/100, with a repeat blood pressure reading of 132/82.
Included in those hospitalization records is an April 1953
impression of chronic anxiety, rule out hypertension.  Chest
x-ray and electrocardiographic evaluations revealed no
cardiac abnormalities.  No diagnosis of hypertension was
made.  The report of the veteran's August 1954 separation
examination reflects no pertinent abnormalities.  His blood
pressure was reported as being 130/72.

The veteran underwent a VA examination in January 1973, in
conjunction with his November 1972 claim for service
connection for asthma.  According to the report, examination
of the veteran's eyes revealed possible hypertensive changes.
Blood pressure readings were as follows: sitting, 160/116,
recumbent, 154/116, and standing, 146/110.  Among the
diagnoses provided was chronic glomerulonephritis with
hypertension.

A February 1986 letter from John F. Calleja, M.D., indicates
that the veteran had arteriosclerotic heart disease, for
which he was treated with medication.

A February 1986 letter from Richard A. Berger, M.D., notes
that the veteran's long history of hypertension
unquestionably contributed to his atherosclerotic heart
disease.

Although the record contains evidence indicating that the
veteran currently has hypertension, there is no evidence of
record linking that disorder to active service.  We
acknowledge that service medical records contain a blood
pressure reading of 150/100.  It is significant that this
reading was recorded at the time of his hospital admission
which was necessitated by considerable respiratory
difficulties including asthmatic wheezing.  We emphasize,
however, that this was merely a single reading--a reading that
did not result in a clinical finding of hypertension.
Furthermore, the reading was followed, shortly thereafter, by
a considerably lower reading of 132/82 recorded later during
his hospitalization, and no finding of hypertension was made.
The report of the veteran's separation examination, which
revealed normal blood pressure, is negative for hypertension
or cardiovascular or renal disease.  In fact, the earliest
finding of hypertension on file is dated in January 1973, or
over 18 years after separation.  This is too remote in time to
attribute hypertension to active service, particularly in the
absence of any documented findings of hypertension during that
time.  There is no evidence otherwise attributing hypertension
to active service, or indicating that it manifested to a
degree of 10 percent within one year after service.

We recognize Dr. Berger's February 1986 reference to the
veteran's "long history of hypertension."  We do not find that
reference--made over thirty years after the veteran's
discharge--to be probative as it is does not specify the
length of time involved.  It does not reasonably relate the
onset of hypertension to service.

We have considered whether the veteran is entitled to the
benefit of the doubt.  Under 38 U.S.C.A. § 5107(b) (West
1991), when there exists an approximate balance of positive
and negative evidence regarding the merits of an issue, the
benefit of the doubt shall be given to the claimant in
resolving that issue.  See also 38 C.F.R. § 3.102 (1994).  In
light of the preceding analysis, the Board finds that a
preponderance of the evidence is against a finding of service
connection for hypertension.  Thus, there exists no
approximate balance of positive and negative evidence
requiring resolution of any doubt.

ORDER

Service connection for hypertension is denied.

          D. C. SPICKLER
          Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, ___
(1994), permits a proceeding instituted before the Board to
be assigned to an individual member of the Board for a
determination.  This proceeding has been assigned to an
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West
1991), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal
is appealable to the United States Court of Veterans Appeals
within 120 days from the date of mailing of notice of the
decision, provided that a Notice of Disagreement concerning
an issue which was before the Board was filed with the agency
of original jurisdiction on or after November 18, 1988.
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402
(1988).  The date which appears on the face of this decision
constitutes the date of mailing and the copy of this decision
which you have received is your notice of the action taken on
your appeal by the Board of Veterans' Appeals.

